IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


CITY OF PHILADELPHIA,              :          No. 22 EAL 2020
                                   :
                 Respondent        :
                                   :          Petition for Allowance of Appeal
                                   :          from the Order of the
            v.                     :          Commonwealth Court
                                   :
                                   :
LIBIO MATOS, CRISTOBAL INVESTMENT, :
INC. AND LIBIO MATOS AS PRESIDENT  :
OF CRISTOBAL INVESTMENT, INC.,     :
                                   :
                 Petitioners       :


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of June, 2020, the Petition for Allowance of Appeal is

DENIED.